*724ORDER
PER CURIAM.
In this consolidated appeal, the mother, J.C., challenges the judgment of the Circuit Court of St. Louis County terminating her parental rights to the children, C.M.L. and I.M.L., who were ages four years and five years, respectively, at the time of termination.1 We have reviewed the parties’ briefs and the record on appeal and find no error.
An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 84.16(b)(1).

. The father neither answered the petition for termination of parental rights nor appeared for trial. The trial court terminated his parental rights to both children, and the father has not appealed.